In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of relators’ motion to certify impartiality of Supreme Court Justices and demand for affidavits,
IT IS ORDERED by the court that the motion to certify impartiality of Supreme Court Justices and demand for affidavits be, and hereby is, denied, effective September 19, 1995.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed, sua sponte, effective September 19, 1995.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.